Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Britton, Reg. No. 47,260 on 7/26/21.

The application has been amended as follows: figures 14 to 25 require the “Prior Art” legend.

The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for 


REASONS FOR ALLOWANCE
The claims 1-4 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising when a first line parallel to the second direction is set adjacent to each of the one end rising portions on a side farther from each of the other end rising portions, a second line parallel to the second direction is set between each of the one end rising portions and each of the other end rising portions, a third line parallel to the second direction is set closer to each of the other end rising portions than the second line, the third line being set between each of the one end rising portions and each of the other end rising portions, and a fourth line parallel to the second direction is set adjacent to each of the other end rising portions on a side farther from each of the one end rising portions, the first connection busbar passes through the second line, is connected to one side of the first other end rising portion closer to the first one end rising portion, and is connected to one side of the fourth other end rising portion closer to the fourth one end rising portion, the second connection busbar passes through the third line, is connected to one side of the second other end rising portion closer to the second one end rising portion, and is connected to one side of the fifth other end rising portion closer to the fifth one end rising portion, the third connection busbar passes through the fourth line, is connected to one side of the third other end rising portion farther from the third one end rising portion, and is connected to one side of the sixth other end rising portion farther from the sixth one end rising portion, the fourth connection busbar passes through the first in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: See references cited in the conclusion (below).  These above listed references all lack the specific structure and arrangement in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of these references disclose a 1-1/2 system of circuit breakers per AC phase.
a.	US 4,677,525, 6,646,861, 7,414,827, 7,515,398 and 8,605,412 disclose a 3-phase AC system, with each phase having 3 breakers, wherein the breakers are arranged in 3 x 3 matrix with the circuit breakers for a phase being aligned end-to-end, and the connecting bus bars above their respective phase circuit breakers.
b.	CN 12388586 discloses a 3-phase AC system, with each phase having 3 breakers, wherein the breakers are arranged in 3 x 3 matrix with the circuit breakers for a phase being aligned end-to-end, and six connecting bus bars (one on each side for each phase) at an outer end of the bus bars. (most similar to comparative example).
c.	US 8,111,503, CH 634177 and JP 54-54251 disclose a 3-phase AC system, with each phase having 3 breakers, wherein the breakers are arranged in a row, but the breakers for a given phase are grouped together, therefore requiring only connection busbars on two parallel lines.
d.	US 5,991,148 discloses a 3-phase AC system, with each phase having 3 breakers, wherein the breakers are arranged in 3 x 3 matrix with the circuit breakers for the different phases being stacked on one another, and six lines of connecting bus bars (2 for each phase) running in the short direction of each circuit breaker.
e.	US 4,209,821, 4,899,250, 5,200,881, 6,664,493, 6,727,454 and EP 0190551 disclose a 3-phase AC system, with each phase having 3 breakers, wherein the breakers are arranged in a row, and two lines of connecting bus bars running in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  7/26/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835